Citation Nr: 1718143	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  09-25 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as due to Agent Orange exposure, or as secondary to service-connected diabetes (DM) or coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from June 1961 to March 1964, to include service in the Republic of Vietnam during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is with the RO in Milwaukee, Wisconsin.

The Board previously remanded this claim in November 2013 and February 2016 for further development.  Such development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future considerations of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.


FINDING OF FACT

The Veteran's ED was not manifest during active service, nor is it shown to have been caused or aggravated by his service-connected DM or CAD, to include as a result of his presumed exposure to Agent Orange therein.







CONCLUSION OF LAW

The criteria for entitlement to service connection for ED, to include as due to Agent Orange exposure, or as secondary to service-connected DM or CAD have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VA's duty to notify was satisfied, as a letter dated January 2008 was sent to the Veteran prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate his claim, his and VA's respective duties for obtaining evidence, and the notice requirements pursuant to Dingess.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The RO obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  The Veteran was afforded adequate VA examinations in July 2009, June 2011 (with a December 2016 addendum), and October 2011 (with December 2013 and May 2016 addendums), wherein, the examiner reviewed the Veteran's records, personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  38 C.F.R. § 3.159(c)(4).  Therefore, VA's duty to assist was satisfied.

Furthermore, this matter was previously remanded in February 2016.  The Board finds there has been substantial compliance with its remand directives.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand). 

Based on the foregoing, the Board finds that the RO substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record.

The Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

II.  Entitlement to Service Connection

The Veteran presently seeks service connection for ED, secondary to his service-connected DM or CAD, to include as due to Agent Orange exposure during his period of active service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  As such the Board will address the Veteran's claim for service connection for ED on both direct and secondary bases.

Further, a veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, the veteran must have one of the diseases enumerated in 38 C.F.R § 3.309(e).  See 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).

The Veteran's service in the Republic of Vietnam is established through his military personnel records.  The Board notes, however, that the Veteran has a diagnosis of ED, which is not among the list of diseases that is presumptively linked to herbicide exposure, therefore, the claimed disorder does not fall within the purview of the presumptive provisions under 38 C.F.R. § 3.309(e).

The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

Turning to the evidence of record, the Veteran's service treatment records (STRs) are silent for any complaints, treatment or diagnosis of ED.  Subsequent to service, within one year of separation, the Veteran's post-treatment records were negative for signs and symptoms related to ED.

Private treatment records from Dr. B. B. in 2004 note a current diagnosis of ED but no specific treatment, other than providing the Veteran with medication samples relating to ED.

The Veteran underwent a VA examination in July 2009.  An initial 2001 diagnosis of ED was noted, as was the Veteran's 2005 diagnosis of DM.  During the examination, the Veteran stated that he took the medication Vardenifil for his ED for several years and stopped the medication around 2008 because it was no longer effective.  Upon completion of the examination, the examiner opined that the Veteran's ED was not caused by or aggravated by his DM because his ED started 4 to 5 years prior to the onset of his DM, and he did not have microvascular disease at the time of his ED diagnosis. 

In March 2011, the Veteran submitted a medical opinion from his private physician, Dr. B. B., regarding the Veteran's ED, CAD, and DM.  Dr. B. B. stated that he believed the Veteran's ED "could be" directly related to his DM and that it could also be related to ischemic heart disease (IHD).

The Veteran was afforded another VA examination in June 2011.  The examiner noted the Veteran's prior diagnosis of CAD in 1996 and that the Veteran discontinued taking medication for ED in 2008, as it was no longer effective.  The examiner opined that the Veteran's ED was not caused by or the result of CAD or IHD because ED was multifactorial to include depression and aging.  Further, the examiner rationalized that CAD that is asymptomatic does not affect the ability to obtain and maintain an erection, which the Veteran reported he was able to achieve for many years following his CAD diagnosis.

In August 2011, the Veteran submitted another medical opinion from Dr. B. B. which stated that the Veteran's ED, CAD, and DM were "all related as the vascular disease contributes directly to ED..."

In October 2011, the Veteran underwent another VA examination.  The examiner opined that the Veteran's ED was less likely as not directly caused by his CAD.  The examiner further opined that it was at least as likely as not that the Veteran's DM and CAD permanently aggravated his ED.  The examiner rationalized that ED is multifactorial and caused by depression and aging.  The examiner further opined that the Veteran's ED was more likely than not solely due to the natural progression of the disorder or due to other factors unrelated to DM and CAD, as supported by the weight of medical evidence.  The examiner addressed Dr. B. B.'s August 2011 opinion, stating that the opinion did not provide probative evidence for a causal nexus opinion and that the weight of medical evidence illustrated a causal relationship between age and heredity with respect to ED.

In the December 2011 addendum to the Veteran's June 2011 VA examination, the examiner opined that the Veteran's ED was not caused by or aggravated by CAD.  The examiner rationalized that ED was multifactorial, to include aging and depression, and that there was no evidence of inadequate peripheral vascular perfusion that could affect the Veteran's ED.  

Private treatment records from December 2011 described the Veteran's ED as a multifaceted problem, often related to medication administration and psychosocial aspects.  Low testosterone was noted as a potential cause of ED, and that while the Veteran's testosterone levels were mildly low, the private physician did not believe this was a large contributor to his ED.

The Board remanded this matter in November 2013 to request an addendum to the Veteran's October 2011 VA examination.  The examiner was asked to consider newly submitted evidence by the Veteran when addressing whether the Veteran's ED was caused or aggravated by his CAD.  Specifically, a January 2006 medical journal article that discussed the prediction of CAD by ED in men referred for Nuclear Stress Testing.  

In the December 2013 addendum to the Veteran's October 2011 VA examination, the examiner opined that the Veteran's ED was not caused by or aggravated by his CAD.  Addressing the January 2006 medical journal article submitted by the Veteran, the examiner stated that the article did not identify ED as causal or aggravating for CAD, but that ED was an independent risk factor for CAD.  While CAD may be associated with ED, it was not found to be causal.

The Board remanded this matter once more in February 2016 to request an additional addendum to the October 2011 VA examination.  While the examiner discussed the January 2006 medical journal article submitted by the Veteran, the remand directives asked that the examiner opine as to whether the Veteran's ED was caused or aggravated by CAD, not whether the Veteran's ED was causal or aggravating for CAD.  The examiner was further instructed to review new evidence submitted by the Veteran when rending the addendum medical opinion.  Specifically, the examiner was instructed to review online research from the Mayo Clinic's website the discussed the possible causes of ED.

In the May 2016 addendum to the Veteran's October 2011 VA examination, the examiner opined that it is "less likely than not  that Veteran's ED was caused by or the result of or chronically aggravated by his CAD."  The examiner rationalized that CAD is the atherosclerotic process in the heart, which does not directly cause or alter the natural progression of atherosclerosis in another region.  The examiner noted that there was no medical evidence of decreased peripheral perfusion due to the Veteran's CAD.  The examiner opined that there was insufficient evidence to find that the Veteran's ED was caused by his CAD directly or as a result of decreased pulse pressure due to severity of his CAD.  The examiner explained that general atherosclerosis is a systemic condition and not a presumed condition that would be caused by or the result of herbicide exposure.  The examiner noted that the Veteran did not have any other markers of vascular problems caused by his DM, such as nephropathy or neuropathy, therefore it was less likely as not that the Veteran's ED was caused by his DM. 

In discussing the January 2006 medical journal article submitted by the Veteran, the VA examiner noted that the article did not support the Veteran's contentions that his ED was caused or aggravated by CAD.  The examiner noted that the article discussed the presence of ED as a marker for severe CAD, rather than whether there is a causal relationship between CAD and ED.

Addressing the Veteran's December 2014 submission of the Mayo Clinic's online description of ED and its causes, the VA examiner noted that heart disease was listed as one possible etiology among many others.  The examiner stated that the Veteran had multiple risk factors in the development of his ED, which were all noted in the Mayo Clinic online article, specifically, high cholesterol, high blood pressure, obesity, low testosterone, medication, and tobacco use.  The examiner rationalized that the Veteran's ED developed coincident with changes in his medications for his hypertension (HTN), for which service connection has not been established, and worsened over time.  

After consideration of the entire record and the relevant law, the Board finds that the Veteran's ED is not related to his active service or in-service Agent Orange exposure and is not secondary to DM or CAD.  As a result, service connection is not established.

As to direct service connection, review of the Veteran's STRs shows no complaints, treatment, or diagnosis of ED.  As previously discussed, ED is not among the list of diseases that warrant presumptive service connection for exposure to Agent Orange under 38 C.F.R. § 3.309(e).  As such, there is no evidence of record that would warrant the establishment of direct service connection for ED.

As to entitlement to service connection secondary to DM, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and severity of the Veteran's ED and his service-connected DM.  The July 2009 VA examination provided a negative nexus opinion as to the question of whether or not the Veteran's ED was caused by or aggravated by his DM.  The examiner determined that the Veteran did not have microvascular disease, such as neuropathy, at the time of his ED diagnosis and that his ED diagnosis predated his DM diagnosis.  A second negative nexus opinion was provided in the May 2016 addendum to the Veteran's October 2011 VA examination.  Here, the examiner noted that the Veteran did not have markers of vascular problems caused by DM, such as nephropathy or neuropathy, therefore, it was less likely as not that his ED was caused by his DM.

Further, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and severity of the Veteran's ED and his service-connected CAD.  Multiple negative nexus opinions addressed whether or not the Veteran's ED was caused or aggravated by his CAD.  The examiner from the Veteran's June 2011 VA examination rationalized that ED was multifactorial, to include depression and aging, and that the Veteran's ability to obtain and maintain and erection was not a problem for many years following his CAD diagnosis.  In the December 2011 addendum to this examination, the examiner opinioned that the Veteran's ED was not caused by or aggravated by his CAD, noting that no evidence was of record concerning inadequate peripheral vascular perfusion, which could affect the Veteran's ED. 

The Veteran's October 2011 VA examination, as well as its December 2013 and May 2016 addendums, offered further negative nexus opinions regarding the Veteran's ED and his CAD.  The October 2011 VA examination opinion stated that the Veteran's ED was more likely due to natural progression and that a causal relationship existed between age and heredity and ED.  The December 2013 addendum opinion discussed that while there was a possible association between CAD and ED, there was no causal relationship between the two.  The May 2016 addendum opinion offers the most probative weight, as it clearly distinguishes the reasoning for why the Veteran's ED was not caused by or aggravated by his CAD.  The examiner rationalized that the atherosclerotic process in the heart does not directly cause or alter the natural progression of atherosclerosis in another region of the body.  The was no evidence that the Veteran had decreased peripheral profusion.  The examiner concluded that while heart disease is listed as a possible etiology of ED, the Veteran's multiple risk factors of  high cholesterol, high blood pressure, obesity, low testosterone, medication, and tobacco use, as well as a change in his HTN medication contributed the development of his ED.

The Board acknowledges the positive nexus opinions offered by Dr. B. B. in March 2011 and August 2011.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective, supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Despite the positive opinions provided by Dr. B. B., the Board finds that these opinions do not reflect any review or discussion of the contents of the claims file, address any of the contrary evidence of record, or provide any rationale supporting the opinion.  The March 2011 opinion is speculative in nature, as it suggests the Veteran's ED "could be" related to his DM or IHD.  The August 2011 opinion stated that the Veteran's ED, CAD, and DM were all related since the vascular disease contributes directly to ED, but it does not provide evidence for a causal nexus opinion.  The Board further notes that these opinions are merely conclusory statements without factual, medical rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

In contrast, the May 2016 addendum to the Veteran's October 2011 VA examination includes the most thorough and factually supported opinions of record, given that they are consistent with other evidence of record and included review of the claims file.  This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.  Id.   

Although consideration has also been given to the Veteran's personal assertion that his ED is related to his CAD and DM, the Court has determined that while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disability at issue, ED, is not a disorder that is readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Accordingly, absent competent medical evidence linking ED to CAD and DM, the criteria for service connection on a secondary basis have not been met.

Taking into account all of the relevant evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for ED, to include as due to Agent Orange exposure, or as secondary to service-connected DM or CAD is denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 


(CONTINUED ON THE NEXT PAGE)
ORDER

Entitlement to service connection for ED, to include as due to Agent Orange exposure, or as secondary to service-connected DM or CAD is denied.




____________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


